IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS

                                                 NO. PD-0285-12



                                    MICHAEL HERRING, Appellant

                                                            v.

                                          THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SIXTH COURT OF APPEALS
                             BOWIE COUNTY

       J OHNSON, J., delivered the opinion of the Court in which K ELLER, P.J., and
P RICE, W OMACK, K EASLER, H ERVEY, C OCHRAN, and A LCALÁ, JJ., joined. M EYERS, J.,
did not participate.

                                                   OPINION

       Appellant was 16 years old when he was arrested for, and charged with, aggravated robbery.

Because he was a juvenile,1 he was given his Miranda warnings by a magistrate pursuant to Texas

Family Code section 51.095(a)(1)(A). There is conflicting testimony in the record as to whether two

armed police officers were present when appellant was given these warnings. After the warnings,

appellant was questioned by two police officers, and he confessed to the charged robbery, as well


       1
           Appellant was later certified to stand trial as an adult.
                                                                                                                        2

as other robberies and burglaries. The confession was reduced to writing by one of the officers, and

appellant signed it. At trial, appellant filed a motion to suppress the signed statement, and argued

that, inter alia, the statement was taken in violation of Section 51.095 because armed law-

enforcement officers were present when he was given the magistrate’s warnings. The motion was

denied, and a jury found appellant guilty, sentencing him to 20 years’ confinement. Appellant

appealed and asserted that the trial court erred in denying the motion to suppress.

         The court of appeals affirmed appellant’s conviction. Appellant filed a petition for

discretionary review in this Court, raising one issue: whether Section 51.095(a)(1)(A) permits law-

enforcement officers to be present when a juvenile is initially read his rights.2 Because Section

51.095(a)(1)(A) does not prohibit the presence of law-enforcement officers, we affirm.

                                                        I. Facts

         On May 24, 2010, the complainant and three of his friends were robbed in Texarkana by

three people, one of whom brandished an AK-47 assault rifle. Later that night, a Texas Department

of Public Safety patrolman saw a vehicle approaching him with its headlights off. The vehicle’s

headlights went on, and then off, and then on again. The officer followed the vehicle into a parking

lot and saw the two rear-seat passengers, one of whom was appellant, exit the vehicle, place an

object wrapped in a white cloth behind the vehicle’s back tire, and walk away. The officer picked

up the object and saw that it was an AK-47. He ran after appellant and caught him, then handcuffed

appellant and placed him in the patrol car. The officer questioned appellant about the vehicle’s other


         2
           As stated in appellant’s petition for discretionary review, “Although Texas Family Code Section
51.095(a)(1)(A) is silent as to whether law enforcement may be present when a juvenile is initially read his rights,
Diaz v. State calls this statutory silence into question. Clarification is needed on this point, as Appellant’s confession
would not have been admissible under the Diaz analysis.”
                                                                                                     3

occupants, whom appellant identified. The officer found women’s jewelry and a cell phone on

appellant. The phone was later identified as belonging to a recently robbed Hooks resident.

       Appellant was arrested and taken to the Hooks Police Department, a juvenile processing

center. A magistrate read him Miranda warnings, and he was then interrogated by police officers.

After an hour and a half, appellant was taken to the juvenile detention center in Texarkana, where

he was put into the custody of a juvenile officer, who transported him to the juvenile detention center

in Marshall, Harrison County. Two Texarkana police officers were dispatched to Marshall to obtain

a statement from appellant.

       The two Texarkana officers took appellant to the office of Justice of the Peace Kenneth

Alford. Alford read the Miranda warnings to appellant, which according to Alford, appellant

understood and voluntarily waived his rights. At the later suppression hearing, Alford stated that he

was alone in his office when he administered the warnings to appellant, but one of the Texarkana

officers stated that both the officers were present for the warnings.

       After the magistrate read the warnings to him, appellant was interrogated by the officers.

One officer asked most of the questions, while the other typed appellant’s statement. Appellant’s

statement was given to Alford, who, according to his testimony at the suppression hearing, reviewed

it with appellant outside the presence of the officers, and appellant signed it voluntarily. In the

signed statement, appellant admits to taking part in the charged robbery, as well as other robberies

and burglaries.

       Appellant moved to suppress the signed statement at trial, but the motion was denied.

Appellant was found guilty and appealed. Relying on Diaz v. State, 61 S.W.3d 525, 527 (Tex.

App.—San Antonio 2001, no pet.), which stated in dicta that “[n]o law enforcement personnel are
                                                                                                   4

allowed to be present during the [magistrate’s] warnings . . .,” appellant argued that the statement

should have been suppressed because it was obtained in violation of Section 51.095(a)(1)(A). The

court of appeals disagreed, holding instead that “[t]here is no requirement anywhere in § 51.095

mandating that the magistrate be alone with the juvenile at the time the warnings are given.”

Herring v. State, 359 S.W.3d 275, 280 (Tex. App.—Texarkana 2012, pet. granted). Appellant filed

a petition for discretionary review in this Court to resolve the apparent conflict between the courts

of appeals.

                                            II. Analysis

       At issue are various subsections of Texas Family Code section 51.095.

       § 51.095 Admissibility of a Statement of a Child
           (a) Notwithstanding Section 51.09, the statement of a child is admissible in
       evidence in any future proceeding concerning the matter about which the statement
       was given if:
              (1) the statement is made in writing under a circumstance described by
              Subsection (d) and:
                (A) the statement shows that the child has at some time before the making
              of the statement received from a magistrate a warning that:
                    (i) the child may remain silent and not make any statement at all and
                        that any statement that the child makes may be used in evidence
                        against the child;
                    (ii) the child has the right to have an attorney present to advise the child
                        either prior to any questioning or during the questioning;
                    (iii) if the child is unable to employ an attorney, the child has the right
                        to have an attorney appointed to counsel with the child before or
                        during any interviews with peace officers or attorneys representing
                        the state;
                     (iv) the child has the right to terminate the interview at any time;
                 (B) and:
                   (i) the statement must be signed in the presence of a magistrate by the
                        child with no law enforcement officer or prosecuting attorney present,
                        except that a magistrate may require a bailiff or a law enforcement
                        officer if a bailiff is not available to be present if the magistrate
                        determines that the presence of the bailiff or law enforcement officer
                        is necessary for the personal safety of the magistrate or other court
                                                                                             5

                        personnel, provided that the bailiff or law enforcement officer may
                        not carry a weapon in the presence of the child; and
                   (ii) the magistrate must be fully convinced that the child understands the
                        nature and contents of the statement and that the child is signing the
                        same voluntarily, and if a statement is taken, the magistrate must sign
                        a written statement verifying the foregoing requisites have been met;
                 (C) the child knowingly, intelligently, and voluntarily waives these rights
               before and during the making of the statement and signs the statement in the
               presence of a magistrate; and
                  (D) the magistrate certifies that the magistrate has examined the child
               independent of any law enforcement officer or prosecuting attorney, except
               as required to ensure the personal safety of the magistrate or other court
               personnel, and has determined that the child understands the nature and
               contents of the statement and has knowingly, intelligently, and voluntarily
               waived these rights; . . ..

       Section 51.095(a)(1) delineates what is required before a juvenile’s written statement may

be admitted as evidence. Subsection 51.095(a)(1)(A) requires that the statement show “that the child

has at some time before the making of the statement received from a magistrate” the statutory

warnings set out in subsections 51.095(a)(1)(A)(i)-(iv). Subsection 51.095(a)(1)(B)(i) requires that

“the statement [] be signed in the presence of a magistrate by the child with no law enforcement

officer or prosecuting attorney present . . ..” Subsection 51.095(a)(1)(D) instructs the magistrate to

determine that the juvenile understands the contents of the statement and that the juvenile has

knowingly, intelligently, and voluntarily waived his rights. This section also requires the magistrate

to certify that “the magistrate has examined the child independent of any law enforcement officer

or prosecuting attorney . . . and has determined that the child understands the nature and contents of

the statement and has knowingly, intelligently, and voluntarily waived these rights[.]” At issue in

this case is whether Subsection 51.095(a)(1)(A) likewise prohibits the presence of law enforcement

when the magistrate gives the warnings to the juvenile.

       All that Subsection 51.095(a)(1)(A) requires is that a magistrate read the juvenile the
                                                                                                     6

statutory warnings enumerated in Section 51.095(a)(1)(A)(i)-(iv). There is no explicit requirement

in this section that the magistrate be alone with the juvenile or that law-enforcement officers not be

present. In contrast, Subsections 51.095(a)(1)(B)(i) and 51.095(a)(1)(D) expressly prohibit the

presence of law-enforcement officers, unless it is required for the safety of court personnel.

Appellant urges us to import the express prohibition of the presence of law-enforcement officers in

Subsections 51.095(a)(1)(B)(i) and 51.095(a)(1)(D) into Subsection 51.095(a)(1)(A). We decline

to do so.

        Appellant concedes that Subsection 51.095(a)(1)(A) is silent as to the presence of law-

enforcement officers. Appellant also correctly states that, in Diaz, the Fourth Court of Appeals made

“clear that no law-enforcement officers are allowed to be present during any of the warnings.” See

Diaz, 61 S.W.3d at 527. However, the issue in Diaz was not the presence of law-enforcement

officers, but misstatements by the magistrate about the maximum range of punishment. While the

court of appeals did state that no officers may be present during the warnings, it cited only generally

to Section 51.095 without discussion or analysis as to why that could be true. See id. Neither Diaz

nor appellant offers convincing analysis as to why our interpretation should stray from the text of

the statute. See Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991) (“Where the statute

is clear and unambiguous, the Legislature must be understood to mean what it has expressed, and

it is not for the courts to add or subtract from such a statute.”)

        Appellant also proposes general policy reasons why the Diaz approach “complies with the

purpose of the Juvenile Justice Code,” but appellant’s argument “is nevertheless one of policy, not

of statutory construction.” See Tyra v. State, 897 S.W.2d 796, 799 (Tex. Crim. App. 1995).

                                           III. Conclusion
                                                                                                                7

        Because Texas Family Code subsection 51.095(a)(1)(A) does not explicitly prohibit the

presence of law-enforcement officers when a magistrate reads the required statutory rights to a

juvenile, while other subsections of Section 51.095 expressly forbid the presence of law-enforcement

officers during other kinds of proceedings, we hold that, by omitting such a prohibition in Subsection

51.095(a)(1)(A), the legislature expressed its intent that such a prohibition should not apply to the

reading of the statutory warnings.3 We affirm the judgment of the court of appeals.



Delivered: April 10, 2013
Publish




        3
           W e leave open the question of whether a magistrate may choose to exclude law-enforcement officers
from the reading of the statutory warnings.